Citation Nr: 0804579	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, to include asthmatic bronchitis with emphysema 
(hereinafter respiratory disability).  

2.  Entitlement to service connection for hypertension.  



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from June 21, 1976 to July 
21, 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

According to the veteran's January 2006 substantive appeal, 
he was only appealing the issues of service connection for 
respiratory disability and for hypertension.  Consequently, 
the issue of service connection for a psychiatric disability 
included in the January 2006 Statement of the Case is no 
longer part of the veteran's appeal.  

The issues on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  


REMAND

A review of the claims file reveals that the veteran's March 
1976 preservice medical history report contains the notation 
that he had had an upper respiratory infection; however, he 
did not complain of chronic or frequent colds, asthma, 
shortness of breath or a chronic cough.  His respiratory 
system was noted to be normal on examination in March 1976.  

The veteran's March 1976 preservice medical history report 
also contains the notation that his blood pressure was a 
"little" high on one occasion.  A two day blood pressure 
check in March 1976 revealed blood pressure systolic readings 
ranging from 130 to 148 mm and diastolic readings from 74 to 
82 mm.  

The veteran complained on July 6, 1976 of trouble breathing, 
and a physical evaluation revealed occasional rhonchi and 
wheezing, bilaterally; the impression was mild bronchitis and 
rule out hypertension.  

A five day blood pressure check was performed from July 6 to 
July 12, 1976.  It was noted on July 13, 1976 that the 
veteran had had a productive cough for three months and had 
high blood pressure.  The impressions were those of asthmatic 
bronchitis and hypertension.  

The post-service medical records reveal an elevated blood 
pressure reading in April 2000 and private medical records 
beginning in May 2000 reveal a diagnosis of emphysema.  

In January 2005, a VA examiner who had not been able to 
review the claims file diagnosed chronic asthmatic bronchitis 
with emphysema and hypertension, not completely examined.  

In an additional statement dated in March 2005, the VA 
examiner who saw the veteran in January 2005 said, after 
review of the file, that the veteran was found to have had 
asthmatic bronchitis approximately two weeks after service 
entrance.  

The examiner said that, based on the evidence, he could not 
give his opinion as to the veteran's respiratory condition 
before entering service relative to his condition at 
separation.  

As there is no definitive opinion on whether the veteran 
currently has a respiratory disability that was either 
incurred in or aggravated by service and because there is no 
medical opinion on whether the veteran currently has 
hypertension that was either incurred in or aggravated by 
service, the Board finds that additional medical evidence is 
needed prior to final adjudication of this case.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the issues of service connection for respiratory 
disability and for hypertension are REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
respiratory disability and for 
hypertension, such as treatment since the 
most recent evidence dated in March 2005.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate any 
relevant additional records with the 
claims file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
respiratory disorder.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folder.  
Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

The examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has a current respiratory 
disability, to include asthmatic 
bronchitis and emphysema that was either 
incurred in or aggravated by his military 
service.  A complete rationale for all 
opinions must be provided.  

3.  The AOJ should also schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed hypertension.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folder.  
Any necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

The examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran currently has hypertension that 
was either incurred in or aggravated by 
the veteran's military service.  A 
complete rationale for all opinions must 
be provided.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for one or both of the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  
5.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims of service 
connection for a respiratory disability 
and for hypertension, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If either of 
the benefits sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  


